     Case 2:16-cv-02177-JAM-EFB Document 64 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    BRIAN SPEARS,                                     No. 2:16-cv-2177-JAM-EFB P
11                       Plaintiff,
12           v.                                         ORDER
13    EL DORADO COUNTY JAIL, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding without counsel in this action brought pursuant to

17   42 U.S.C. § 1983. He proceeds on his second amended complaint asserting claims against

18   defendants Bianchi, Britton, the California Forensic Medical Group, and “Doctor Doe #1 (Dr.

19   Holston).” ECF No. 29. On January 9, 2020, defendants Bianchi, Britton, and the California

20   Forensic Medical Group filed an answer. ECF No. 55. As for defendant “Doctor Doe #1 (Dr.

21   Holston),” plaintiff has been diligent but unsuccessful in his attempts to locate a “Dr. Holston” for

22   service of process. See ECF Nos. 16, 25, 30, 48, 53, 58. Plaintiff now moves to substitute a “Dr.

23   Meinholz” in place of “Doctor Doe #1 (Dr. Holston),” and has submitted the required documents

24   to effect service of process by the United States Marshal. ECF Nos. 62 & 63. To properly

25   substitute defendant Meinholz, however, plaintiff must file a third amended complaint that

26   replaces references to “Doctor Doe #1 (Dr. Holston)” with “Dr. Meinholz.” The court will only

27   order service of defendant Meinholz once plaintiff has filed a third amended complaint that

28   complies with this order.
                                                       1
     Case 2:16-cv-02177-JAM-EFB Document 64 Filed 05/05/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. Plaintiff’s motion to substitute (ECF No. 63) is granted to the extent that he may file a
 3           third amended complaint within 30 days from the date of service of this order.
 4           Plaintiff may not add any new allegations or claims in any third amended complaint.
 5        2. To facilitate plaintiff’s filing of a third amended complaint that complies with this
 6           order, the Clerk of the Court is directed to send to plaintiff a copy of the second
 7           amended complaint (ECF No. 29).
 8   DATED: May 5, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
